Citation Nr: 1009343	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied a 
total rating for compensation purposes based on individual 
unemployability.  In March 2009, the Board remanded the 
Veteran's appeal for additional action and the case now 
returns for further appellate review.  

In December 2009, the Veteran's representative submitted new 
evidence consisting of a November 2009 statement from his 
treating VA psychiatrist after the case was transferred to 
the Board.  In connection with the submission of such 
evidence, he waived consideration of the evidence by the RO 
for review under 38 C.F.R. § 20.1304(c).  Therefore, the 
Board may properly consider such evidence.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD) evaluated as 70 percent 
disabling; tinnitus evaluated as 10 percent disabling; and 
bilateral sensorineural hearing loss evaluated as 
noncompensable.  The Veteran has a combined rating of 70 
percent.  

2.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following 
substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A total rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a total rating for 
compensation purposes based on individual unemployability, 
which is a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and to assist is 
necessary.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the Veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the Veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  The provisions 
of 38 C.F.R. § 4.16(a), provide, in pertinent part, that: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. ...  It is provided further that 
the existence or degree of non 
service-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
Veteran unemployable.  

Service connection is currently in effect for PTSD, evaluated 
as 70 percent disabling; tinnitus evaluated as 10 percent 
disabling; and bilateral sensorineural hearing loss evaluated 
as noncompensable.  The Veteran has a combined rating of 70 
percent.  

In his September 2004 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran reported having completed college and occupational 
experience as a substitute teacher.  He reported having last 
worked on a full time basis in March 2004.  

At a May 2009 VA examination for compensation purposes, the 
Veteran was diagnosed with PTSD and not otherwise specified 
depression.  Global Assessment of Functioning (GAF) scores of 
45 and 55 were assigned to the Veteran's PTSD and depression, 
respectively.  The examiner determined that the Veteran 
exhibited "total occupational and social impairment due to 
PTSD signs and symptoms."  

Additionally, in a November 2009 statement, the Veteran's 
treating VA psychiatrist stated that the Veteran was being 
followed for PTSD, depression, and alcohol dependence.  The 
VA psychiatrist noted the Veteran's chronic symptoms 
associated with his PTSD and determined that such continued 
to greatly affect his ability to function and gain 
employment.  She opined that the Veteran's symptoms were 
permanent in nature and he was no longer employable.

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's service-connected PTSD was shown to be productive 
of "total occupational and social impairment" at the most 
recent VA psychiatric evaluation.  Additionally, his treating 
VA psychiatrist has opined that his PTSD symptoms are 
permanent in nature and he was no longer employable.  
Therefore, as the Veteran meets the schedular criteria under 
the provisions of 38 C.F.R. § 4.16 and the evidence of record 
shows that he is unemployable as a result of his service-
connected PTSD, the Board concludes that a total rating for 
compensation purposes based on individual unemployability is 
warranted.  



ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


